Citation Nr: 0020966	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-00 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a digestive system 
disorder to include gastritis.


REPRESENTATION

Appellant represented by:	John Hunt Morgan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied the benefit sought on 
appeal.   
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim of entitlement to service connection a 
digestive system disorder to include gastritis is not 
supported by cognizable evidence demonstrating that the claim 
is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for a digestive system 
disorder to include gastritis is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she has a digestive system disorder 
to include gastritis that is related to service.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Service 
connection may be granted on a secondary basis for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
Moreover, when aggravation of a non-service connected 
disorder is proximately due to or the result of a service-
connected condition, the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation is compensable.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 
34, 39 (1991).  Disorders diagnosed after discharge may still 
be service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (1999).

The chronicity provisions of 38 C.F.R. § 3.303(b) (1999) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

A person claiming VA benefits, however, must first meet the 
initial burden of submitting evidence "sufficient to justify 
a belief in a fair and impartial individual that the claim is 
well-grounded." 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well-grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In this case, the Board finds that the claim for service 
connection for a digestive system disorder to include 
gastritis is not well-grounded.  As discussed below, there is 
no competent medical evidence of record of a current 
digestive system disorder to include gastritis related to the 
veteran's period of active service or any incident therein, 
including her service-connected headaches or psychiatric 
disorders. 

In this regard, the Board notes that the medical evidence 
includes service medical records, private and VA clinical and 
examination reports, as well as other non-medical evidence 
including the transcript of a June 2000 video conference 
Board hearing when the veteran testified.  The veteran 
maintains that she has a digestive system disorder to include 
gastritis.  During her June 2000 hearing, she indicated that 
her claimed digestive system disorder may be related to her 
service-connected headaches or psychiatric disorder.  
However, she has offered no medical evidence to show a 
present digestive system disorder to include gastritis.  Nor 
has she provided any competent medical evidence to relate any 
claimed digestive system disorder to service or service-
connected disability.

Prior to service, private medical records show treatment for 
various unrelated conditions and complaints.

Service medical records show that the veteran was seen in 
October 1989 for complaints of headaches and stomach cramps 
for one week, with nausea without vomiting and no diarrhea.  
At that time the assessment was possible viral syndrome and 
possible early pregnancy.  

An April 1990 clinical note shows complaints of poor appetite 
and right lower quadrant pain, off and on for three days.  
The assessment at that time was probable gastroenteritis.  
The veteran was hospitalized in July 1990 after intentional 
Fiorinal ingestion.  The veteran reported at that time that 
she had been experiencing some epigastric pain with meals for 
two weeks prior to admission but not nausea, vomiting or 
melena.  She reported complaints of difficulty with sleeping 
and poor appetite.  Examination during that treatment was 
essentially normal or negative except for mild epigastric 
tenderness to deep palpation.  X-ray and other laboratory 
testing was normal or negative.  The report includes a 
discharge diagnosis of recent postprandial pain and 
epigastric distress.  A subsequent July 1990 clinical note 
shows complaints of stomach pain for four days.  After 
examination, the assessment was gastritis secondary to 
Fiorinal over-dose and stress; no evidence of active 
bleeding.  

Service medical records show that during a July 1991 
examination, the veteran reported no complaints regarding 
stomach problems.  On examination, evaluation was normal for 
pertinent systems.  During a May 1992 examination at 
discharge, evaluation was also normal for all pertinent 
systems.  The report noted a C-Section in November 1991 with 
no complication. 

Post-service medical records include private and VA treatment 
and examination reports for the period from September 1993 
through 1999.  These records show treatment and examination 
for various complaints and conditions.  However, the first 
medical record referable to a digestive system disorder is 
contained in a March 1999 VA gastrointestinal examination 
report, in which the veteran reported complaints of heartburn 
and reflux, mostly postprandially; and this had been present 
for many years.  The report noted that there was no reported 
dysphagia or odynophagia, or vomiting or hematemesis; and 
that symptoms were actually quite mild at the current time. 

During that March 1999 VA gastrointestinal examination, the 
veteran reported that she had recent surgery of the abdomen, 
in April 1998, for a cyst of the left ovary.  She reported 
that she did fairly well after that, but in January 1999, she 
suddenly became acutely ill with severe abdominal pain and 
had to undergo another surgery, like a laparotomy.  The 
diagnosis, from her history, appeared to be that of an acute 
abdomen or intestinal obstruction.  The surgeon was supposed 
to have taken out about 2 feet of small bowel and the 
appendix, for a diagnosis of "gangrene". The examiner noted 
that he had not seen this treatment report.  The veteran 
reported having some mild postprandial abdominal discomfort 
and bloating since the surgery, otherwise she had recovered 
satisfactorily.

On examination, abdominal examination showed a lower midline 
recent scar that was healing satisfactorily.  There was no 
epigastric tenderness.  Gallbladder and liver were not 
palpable. There was mild discomfort on palpating the left 
lower quadrant, which was the pelvic/colon region. No masses 
were palpable.  The rectal examination was essentially 
negative, with brown stool, and Hemoccult testing was 
negative.  The report contains an assessment that the veteran 
had vague abdominal symptoms and some symptoms of 
gastroesophageal reflux.  It was noted that the patient had 
not had any laboratory or radiographic work-up, which was to 
follow.  The report noted that the veteran reported a recent 
history of resection of left ovarian cyst in 1998; and 
resection of two feet of small bowel and appendectomy, for a 
diagnosis of intestinal obstruction with gangrene, apparently 
due to adhesions in the lower abdomen, in January 1999.  The 
record indicates that the veteran was requested but did not 
provide copies of these treatments.

An addendum to the March 1999 VA gastrointestinal examination 
report recorded findings from further testing.  In April 
1999, an upper GI series and barium swallow were done, with 
barium contrast.  There was some mucosa irregularity in the 
distal jejunum, proximal ileum which was felt to be sequelae 
of post-cervical change.  A barium enema with air contrast 
was done in May 1999, and was considered to be an entirely 
normal study.  A complete blood count (CBC) was entirely 
normal; hemoglobin was 13.9.  Chemistry profile was entirely 
normal.  In the addendum, the examiner opined that therefore, 
there was no additional diagnosis to be made; the barium 
enema was entirely normal.  The upper GI series with small 
bowel follow through revealed some mucosal irregularity which 
was felt to be secondary to post surgical change.  The 
laboratory values were entirely normal.  

Thus, although during service the veteran was diagnosed in 
1990 with probable gastroenteritis and later with gastritis 
secondary to Fiorinal over-dose; subsequent examination 
reports in 1991 and at discharge in 1992 show normal 
evaluations.  There is no evidence to show any chronic 
digestive system disorder existed at discharge from service.  
Moreover, post-service medical records include private and VA 
treatment and examination reports for the period from 
September 1993 through 1999, however, the first competent 
medical evidence referable to stomach complaints is not until 
the March 1999 VA examination.  Most importantly though, 
there is no competent medical evidence of a current digestive 
system disorder to include gastritis.  During the March 1999 
examination, the final clinical findings were normal or 
related to recent surgery; and no current digestive disorder 
to include gastritis was diagnosed after the examination and 
clinical testing was complete.  Therefore, none of the 
competent medical evidence of record shows that the veteran 
has a current digestive system disorder.  Further, none of 
the competent medical evidence provides a nexus which would 
relate any claimed digestive system disorder to service or to 
a service-connected disorder.  Thus, the claim is not 
plausible and, therefore, not well-grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

The veteran has testified at a June 2000 hearing and provided 
statements to attest that she has a digestive disorder 
related to service or to service-connected psychiatric or 
headaches disorders.  The veteran is certainly capable of 
providing such evidence of symptomatology, including 
heartburn and reflux.  However, "the capability of a witness 
to offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge..." 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When, as 
in this case, the issue involves a question of medical 
diagnosis or causation, medical or otherwise competent 
evidence is required to make the claim well-grounded.  
Grottveit v. Brown, at p. 93.  Lay statements concerning 
questions of medical diagnosis and causation are not 
sufficient to establish a well-grounded claim as they do not 
represent competent medical evidence.  Espiritu, 2 Vet. App 
492 (1992).

Under these circumstances, the Board finds that the veteran 
has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that her digestive system disorder claim is well 
grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102 (1999); 
Epps, 126 F.3d at 1468.  Therefore, the benefit sought on 
appeal is denied, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's present 
claim on appeal for service connection.  Morton v. West, 12 
Vet. App. 477 (1999); Epps, 126 F.3d at 1469; Grivois v. 
Brown, 5 Vet. App. 136, 140 (1994).

The veteran is free at any time in the future to submit 
evidence in support of her claim.  Medical records of a 
current disorder, which is related by a medical opinion 
linking any current findings with the veteran's military 
service would be helpful in establishing a well-grounded 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for a digestive system disorder to include 
gastritis, is denied.




		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

